—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Golia, J.), rendered January 31, 1995, convicting her of murder in the second degree, upon her plea of guilty, and sentencing her to an indeterminate term of 25 years to life imprisonment, with the sentence to be served at hard labor.
Ordered that the judgment is modified, on the law, by deleting the provision directing that the sentence be served “at hard labor”; as so modified, the judgment is affirmed.
“As conceded by the People, that portion of the sentence which directs that it be served at hard labor is illegal (see, ' Penal Law § 70.20 [1]; Correction Law § 171 [1]; cf., Correction Law § 500-d), and the judgment is modified to correct the error” (People v Johnson, 216 AD2d 583, 584).
The defendant’s remaining contentions are without merit. Joy, J. P., Krausman, Florio and Luciano, JJ., concur.